Exhibit 10.2
TD AMERITRADE HOLDING CORPORATION
DIRECTOR RESTRICTED STOCK UNIT AGREEMENT
     TD AMERITRADE Holding Corporation (the “Company”) hereby grants you,
[______________] (the “Grantee”), the number of Restricted Stock Units indicated
below under the Company’s 2006 Directors Incentive Plan (the “Plan”). Unless
otherwise defined herein, the terms defined in the Plan shall have the same
defined meanings in this Restricted Stock Unit Agreement (the “Agreement”) and
each Appendix. Subject to the provisions of Appendix A and B (attached) and of
the Plan, the principal terms of this grant are as follows:

     
Grant Date:
  [Date]
 
   
Total Number of Restricted Stock Units:
  [Number]
 
  This reflects the total number of Restricted Stock Units granted to you on the
Grant Date, and shall be increased as of any date by the cumulative number of
additional Restricted Stock Units, if any, credited by this Agreement through
such date in payment of Dividend Equivalent Rights as described in paragraph 27
of Appendix A (attached) to this Agreement.*
 
   
Scheduled Vesting:
  The Restricted Stock Units will vest in accordance with the schedule set forth
in Appendix A and B (attached) and provisions of the Plan and this Agreement.
 
   
Settlement Date:
  One Share will be issued for each Restricted Stock Unit that has vested on the
date specified in Appendix B (but in no event later than the tenth (10th)
business day following such Settlement Date).  
Acceptance:
  You must accept this grant of Restricted Stock Units prior to the Acceptance
Deadline, which is sixty (60) days from the Grant Date.

 

*   Except as otherwise provided in this Agreement, or by the terms of the Plan,
you will not vest in the Restricted Stock Units unless you remain a Non-Employee
Director of the Company through the applicable Vesting Date.

 



--------------------------------------------------------------------------------



 



     Your signature below indicates your agreement and understanding that this
grant is subject to all of the terms and conditions contained in the Plan and
this Agreement, including Appendix A and Appendix B. Important additional
information on vesting, forfeiture and the actual issuance of the Shares in
settlement of the Restricted Stock Units covered by this grant are contained in
paragraphs 4 through 13 of Appendix A. PLEASE BE SURE TO READ ALL OF APPENDIX A
AND APPENDIX B, WHICH CONTAIN THE SPECIFIC TERMS AND CONDITIONS OF THIS
AGREEMENT.
     THIS AGREEMENT MUST BE ACCEPTABLE BY YOU BY THE ACCEPTANCE DEADLINE, OR
THIS GRANT OF RESTRICTED STOCK UNITS WILL AUTOMATICALLY BE CANCELED.
TD AMERITRADE HOLDING CORPORATION
By:
Title:
ACCEPTED BY THE GRANTEE

               
Print Name
       
 
             
Signature
       
 
             

Acceptance Date (must be within sixty (60) days of the Grant Date)

-2-



--------------------------------------------------------------------------------



 



APPENDIX A
TERMS AND CONDITIONS OF RESTRICTED STOCK UNITS
     1. Grant. The Company hereby grants to the Grantee under the Plan at the
per share price of $.01, equal to the par value of a Share, the number of
Restricted Stock Units indicated in the Notice of Grant, subject to all of the
terms and conditions in the Agreement, Appendix A and B and the Plan.
     2. No Payment of Purchase Price Necessary. When the Restricted Stock Units
are settled through the issuance of Shares to the Grantee, the par value of the
underlying Company Stock will be deemed paid by the Grantee for each Restricted
Stock Unit through the past services rendered by the Grantee.
     3. Company’s Obligation to Pay. Each Restricted Stock Unit represents a
right to receive, on the Settlement Date, one Share for each vested Restricted
Stock Unit. Unless and until the Restricted Stock Units have vested in the
manner set forth in this Agreement and Appendix A and B, the Grantee will have
no right to receive settlement of Shares underlying such Restricted Stock Units.
Prior to the settlement of any vested Restricted Stock Units, such Restricted
Stock Units will represent an unsecured obligation. Payment of any vested
Restricted Stock Units will be made in Shares.
     4. Vesting Schedule. Except as otherwise provided in paragraph 5 of this
Appendix A, the Restricted Stock Units awarded by this Agreement are scheduled
to vest in accordance with the vesting schedule set forth in Appendix B.
Restricted Stock Units scheduled to vest on any applicable date actually will
vest only if the Grantee continues to be a Non-Employee Director through such
date.
     5. Committee Discretion. The Committee, in its discretion, may accelerate
the vesting of the balance, or some lesser portion of the balance, of the
Restricted Stock Units at any time, subject to the terms of the Plan. If so
accelerated, such Restricted Stock Units will be considered as having vested as
of the date specified by the Committee.
     6. Issuance of Shares after Vesting. Each Restricted Stock Unit that
becomes vested under this Agreement will be settled by the Company through the
issuance of Shares to the Grantee (or in the event of the Grantee’s death, to
his or her estate) as soon as practicable following the Settlement Date, subject
to paragraph 12, and in no event later than the tenth (10th) business day
following the Settlement Date. Notwithstanding anything to the contrary in this
Agreement, the Company may also authorize, in conjunction with the terms of the
Plan or any other applicable Company deferred compensation plan, that the
receipt of Stock subject to any Restricted Stock Unit, may be deferred under the
terms and conditions of the Plan or any such other Company deferred compensation
plan.
     7. Forfeiture. Other than as provided in paragraphs 8 through 10, and
notwithstanding any contrary provision of this Agreement, Appendix A and
Appendix B, the balance of the Restricted Stock Units that have not vested
pursuant to paragraphs 4 or 5 at the time the Grantee

-3-



--------------------------------------------------------------------------------



 



ceases to be a Non-Employee Director will be forfeited and automatically
transferred to and reacquired by the Company at no cost to the Company. The
Grantee shall not be entitled to a refund of any price paid for the Restricted
Stock Units forfeited to the Company pursuant to this paragraph 7.
     8. Death of Grantee. In the event that the Grantee ceases to be a
Non-Employee Director due to his or her death prior to the Settlement Date, the
Restricted Stock Units will vest and be settled by the Company through the
issuance of Shares to the administrator or executor of the Grantee’s estate, on
a date as soon as practicable after the date of the Grantee’s death. The Company
may require any administrator or executor of the Grantee’s estate to furnish
(a) written notice of his or her status as transferee, or (b) evidence
satisfactory to the Company to establish the validity of the transfer and
compliance with Applicable Laws pertaining to the transfer of the Shares
underlying the Restricted Stock Units.
     9. Disability of Grantee. In the event that the Grantee ceases to be a
Non-Employee Director due to his or her Disability prior to the Settlement Date,
the Restricted Stock Units will vest and be settled by the Company through the
issuance of Shares to the Grantee on a date as soon as practicable after the
date of the Grantee’s Disability.
     10. Change in Control. In the event that a Change in Control occurs prior
to the Settlement Date, the Restricted Stock Units will vest and be settled by
the Company through the issuance of Shares on a date as soon as practicable
after the effective date of the Change in Control, and in no event later than
the tenth (10th) business day following the effective date of the Change in
Control.
     11. Non-solicitation and Non-competition. The receipt of any Shares
pursuant to this award will be subject to the Grantee, for the period of his or
her service as a Non-Employee Director with the Company and for a period of one
year after the termination of his or her service with the Company, not:
(i) directly or indirectly soliciting customers of the Company in an attempt to
have such customers cease their relationship with the Company, (ii) soliciting
any employee of the Company for employment with any employer other than the
Company, or (iii) directly or indirectly engaging in, having any ownership
interest in or participating in any entity that as of the date of termination,
competes with the Company in any substantial business of the Company or any
business reasonably expected to become a substantial business of the Company. To
the extent the Grantee has violated any term and condition of this paragraph 11,
the Restricted Stock Units prior to settlement shall be forfeited pursuant to
paragraph 7 and if Shares have already been issued to the Grantee, then the
Grantee shall be required to either return the Shares or forfeit any gain
recognized by the Grantee from the sale of such Shares.
     12. Withholding of Taxes. When the Shares are issued in settlement for
vested Restricted Stock Units, the Grantee will recognize immediate U.S. taxable
income if the Grantee is a U.S. taxpayer. If the Grantee is a non-U.S. taxpayer,
the Grantee will be subject to applicable taxes in his or her jurisdiction. If
the Company is obligated at the time of the issuance of the Shares to withhold
taxes on behalf of such income recognized by the Grantee (for example if the
Grantee has become an Employee of the Company after the Grant Date and prior to
the Vesting Date or Settlement Date, or if changes in Applicable Laws require
such withholding), the Company reserves the right to

-4-



--------------------------------------------------------------------------------



 



withhold a portion of the Shares otherwise issuable in payment for vested
Restricted Stock Units that have an aggregate market value sufficient to pay any
applicable minimum federal, state and local income, employment and any other
applicable taxes required to be withheld by the Company with respect to the
Shares. No fractional Shares will be withheld or issued pursuant to the grant of
Restricted Stock Units and the issuance of Shares thereunder. The Company may
instead, in its discretion, withhold an amount necessary to pay the applicable
taxes from the Grantee’s Non-Employee Director compensation or other amounts
payable to the Grantee, with no withholding of Shares. In the event that any
applicable withholding requirements are not satisfied through the withholding of
Shares (or, through the Grantee’s compensation or other amounts payable to the
Grantee, as indicated above), no Shares will be issued to the Grantee (or his or
her estate) in settlement of the Restricted Stock Units unless and until
satisfactory arrangements (as determined by the Committee) have been made by the
Grantee with respect to the payment of any applicable taxes which the Company
determines must be withheld or collected with respect to such Restricted Stock
Units. By accepting this Award, the Grantee expressly consents to the
withholding of Shares and to any cash or Share withholding as provided for in
this paragraph 12. All income and other taxes related to the Restricted Stock
Unit award and any Shares delivered in payment thereof are the sole
responsibility of the Grantee.
     13. Rights as Stockholder. Except as provided pursuant to the Dividend
Equivalent Rights provided in paragraph 27, neither the Grantee nor any person
claiming under or through the Grantee shall have any of the rights or privileges
of a stockholder of the Company in respect of any Shares deliverable hereunder
unless and until certificates representing such Shares (which may be in book
entry form) shall have been issued, recorded on the records of the Company or
its transfer agents or registrars, and delivered to the Grantee (including
through electronic delivery to a brokerage account) after the Settlement Date.
After such issuance, recordation and delivery, the Grantee will have all the
rights of a stockholder of the Company with respect to voting such Shares and
receipt of dividends and distributions on such Shares.
     14. No Effect on Service. The Grantee acknowledges and agrees that this
Agreement and Appendix A and B and the transactions contemplated hereunder do
not constitute an express or implied promise of continued service for any
period, or at all, and shall not interfere with the Grantee’s right or the
Company’s right to terminate the Grantee’s relationship at any time, with or
without cause.
     15. Address for Notices. Any notice to be given to the Company under the
terms of this Agreement shall be addressed to the Company, in care of its
General Counsel, at 6940 Columbia Gateway Drive, Suite 200, Columbia, Maryland
21045, or at such other address as the Company may hereafter designate in
writing.
     16. Grant is Not Transferable. Except to the limited extent provided in
paragraph 8 above, this grant and the rights and privileges conferred hereby
shall not be transferred, assigned, pledged or hypothecated in any way (whether
by operation of law or otherwise) and shall not be subject to sale under
execution, attachment or similar process. Upon any attempt to transfer, assign,
pledge, hypothecate or otherwise dispose of this grant, or of any right or
privilege conferred hereby, or upon any attempted sale under any execution,
attachment or similar process, this grant and the rights and privileges
conferred hereby immediately shall become null and void.

-5-



--------------------------------------------------------------------------------



 



     17. Restrictions on Sale of Stock. The Shares issued as settlement for the
payment for any vested Restricted Stock Units awarded under this Agreement will
be registered under the federal securities laws and will be freely tradable upon
receipt. However, the Grantee’s subsequent sale of the Shares will be subject to
any market blackout-period that may be imposed by the Company and must comply
with the Company’s insider trading policies, and any other applicable securities
laws. In addition, the Shares issued as settlement for the payment of any vested
Restricted Stock Units awarded under this Agreement will also be subject to any
applicable ownership guidelines and Share ownership holding periods which may be
currently in effect under the Company’s trading policy.
     18. Binding Agreement. Subject to the limitation on the transferability of
this grant contained herein, this Agreement shall be binding upon and inure to
the benefit of the heirs, legatees, legal representatives, successors and
assigns of the parties hereto.
     19. Conditions for Issuance of Certificates for Stock. The Shares
deliverable to the Grantee may be either previously authorized but unissued
Shares or issued Shares which have been reacquired by the Company. The Company
shall not be required to issue any certificate or certificates for Shares
hereunder prior to fulfillment of all the following conditions: (a) the
admission of such Shares to listing on all stock exchanges on which such class
of stock is then listed; and (b) the completion of any registration or other
qualification of such Shares under any state or federal law or under the rulings
or regulations of the Securities and Exchange Commission or any other
governmental regulatory body, which the Committee shall, in its absolute
discretion, deem necessary or advisable; and (c) the obtaining of any approval
or other clearance from any state or federal governmental agency, which the
Committee shall, in its absolute discretion, determine to be necessary or
advisable; provided that issuance of certificates for Shares hereunder is to be
made in no event later than the tenth (10th) business day following the
Settlement Date.
     20. Plan Governs. This Agreement and Appendix A and B is subject to all
terms and provisions of the Plan. In the event of a conflict between one or more
provisions of this Agreement and Appendix A and B and one or more provisions of
the Plan, the provisions of the Plan shall govern. Capitalized terms used and
not defined in this Agreement and Appendix A and B shall have the meaning set
forth in the Plan.
     21. Committee Authority. The Committee shall have the power to interpret
the Plan and this Agreement and Appendix A and B and to adopt such rules for the
administration, interpretation and application of the Plan as are consistent
therewith and to interpret or revoke any such rules (including, but not limited
to, the determination of whether or not any Restricted Stock Units have vested).
All actions taken and all interpretations and determinations made by the
Committee shall be final and binding upon the Grantee, the Company and all other
persons. The Committee shall not be personally liable for any action,
determination or interpretation made in good faith with respect to the Plan or
this Agreement and Appendix A and B.
     22. Captions. Captions provided herein are for convenience only and are not
to serve as a basis for interpretation or construction of this Agreement and
Appendix A and B.
     23. Agreement Severable. In the event that any provision in this Agreement
and Appendix A and B shall be held invalid or unenforceable, such provision
shall be severable from,

-6-



--------------------------------------------------------------------------------



 



and such invalidity or unenforceability shall not be construed to have any
effect on, the remaining provisions of this Agreement and Appendix A and B.
     24. Entire Agreement. This Agreement constitutes the entire understanding
of the parties on the subjects covered. The Grantee expressly warrants that he
or she is not executing this Agreement and Appendix A and B in reliance on any
promises, representations, or inducements other than those contained herein.
     25. Modifications to the Agreement. The Grantee expressly warrants that he
or she is not accepting this Agreement in reliance on any promises,
representations, or inducements other than those contained herein. Modifications
to this Agreement or the Plan can be made only in an express written contract
executed by a duly authorized officer of the Company.
     26. Amendment, Suspension or Termination of the Plan. By accepting this
award, the Grantee expressly warrants that he or she has a right to receive
Shares under, and subject to the terms and conditions of, the Plan and this
Agreement and Appendix A and B, and has received, read and understood the Plan
and this Agreement and Appendix A and B. The Grantee understands that the Plan
is discretionary in nature and may be modified, suspended or terminated by the
Company at any time.
     27. Dividend Equivalent Rights. The Number of Restricted Stock Units
subject to this Agreement shall be increased by such additional Restricted Stock
Units in an amount determined by the following formula: X = (A x B) / C; where:

  •   “X” is the number of whole Restricted Stock Units to be credited (which
shall be rounded down to the next whole Share as no fractional Shares shall be
credited pursuant to this Dividend Equivalent Right);     •   “A” is the amount
of cash dividends paid by the Company to stockholders with respect to one Share;
    •   “B” is the number of whole Restricted Stock Units remaining subject to
this Agreement as of the cash dividend record date but immediately prior to the
application of this paragraph 27; and     •   “C” is the Fair Market Value of a
Share on the cash dividend payment date.

If a Settlement Date occurs before the cash dividend payment date, and the
Grantee did not otherwise receive any additional Restricted Stock Units with
respect to such Shares issued on the applicable Settlement Date, the Grantee
shall nevertheless be entitled to receive additional Restricted Stock Units, in
an amount determined pursuant to this paragraph 27, and such additional
Restricted Stock Units shall be immediately settled through the issuance of
Shares on the cash dividend payment date (or as soon as reasonably practicable
thereafter).

-7-



--------------------------------------------------------------------------------



 



Such additional Restricted Stock Units shall be subject to the same terms and
conditions and shall be settled in the same manner and at the same time as to
which applied to each underlying Share pursuant to which the Dividend Equivalent
Rights were paid.
     28. Notice of Governing Law. This grant of Restricted Stock Units shall be
governed by, and construed in accordance with, the laws of the State of Nebraska
without regard to principles of conflict of laws.

-8-



--------------------------------------------------------------------------------



 



APPENDIX B
VESTING SCHEDULE
OF RESTRICTED STOCK UNITS
     The vesting of the Restricted Stock Units subject to this award shall be
determined based on the following schedule:

  •   One hundred percent (100%) of the Restricted Stock Units shall vest on the
first anniversary of the Grant Date.

     The Settlement Date, when the vested Restricted Stock Units, if any, will
be settled by issuing Shares of Company Stock to the Grantee shall be either:
(1) the Settlement Date selected by the Grantee pursuant to Section 6 of this
Agreement; or (2) if no Settlement Date has been selected by the Grantee, then
the Settlement Date shall be the first date as soon as reasonably practicable
following the date upon which such Restricted Stock Units have vested.

-9-